Exhibit 10.1
SEPARATION AGREEMENT
     THIS SEPARATION AGREEMENT is entered into as of February 25, 2011 (the
“Effective Date”), by and between Wm. Britton Greene (the “Executive”) and The
St. Joe Company, a Florida corporation (the “Company”).
     WHEREAS, the Company and the Executive (the “Parties”) have entered into an
Employment Agreement dated as of July 27, 2006, as amended (the “Employment
Agreement”); and
     WHEREAS, the Board of Directors of the Company (the “Board”) and the
Executive have agreed that the Executive’s employment with the Company shall
terminate, and that the Executive shall resign from his positions as Chief
Executive Officer of the Company effective as of a date selected by the Company,
not later than the earlier of the filing by the Company of the Form 10-K for the
year ended December 31, 2010 or Midnight Eastern time on March 3, 2011 (the
“Termination Date”), and as a member of the Board effective as of the Effective
Date.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the Company and the Executive hereby
agree as follows:
1. Definitions
     “Affiliate” means, with respect to any Person, any other Person
controlling, controlled by, or under direct or indirect common control with such
Person. For the purposes of this definition “control”, when used with respect to
any specified Person, shall mean the power to direct the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled by” shall have the meanings correlative to the foregoing.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association
or joint venture.
2. Termination of Employment
     2.1 The Executive’s employment by the Company, and any and all titles,
positions and appointments the Executive holds with the Company and its
Affiliates, whether as an officer or employee (including, without limitation, as
Chief Executive Officer of the) shall cease as of the Termination Date. The
Executive hereby resigns, effective as of the Effective Date, from the Board of
Directors of the Company and any of its Affiliates.

1



--------------------------------------------------------------------------------



 



     2.2 As of the Termination Date, the Executive shall also have a “separation
from service” with the Company within the meaning of Code Section 409A and the
regulations thereunder, and notwithstanding anything in this Agreement to the
contrary, he shall have no duties or responsibilities after the Termination Date
that are inconsistent with having had such a separation from service as of the
Termination Date.
3. Compensation and Other Benefits
     3.1 The Executive shall continue to receive his annual base salary, at the
annual rate of $730,000 per annum (“Base Salary”), for his employment through
the Termination Date, in accordance with the Company’s regular payroll practices
for its senior executives, as in effect from time to time.
     3.2 The Company shall also provide the following payments and benefits to
the Executive:
          (a) pay to the Executive, in a cash lump sum on the first business day
following the end of the six month period following the Termination Date, an
amount equal to $2,920,000;
          (b) pay to the Executive a pro rata annual bonus of $118,000, as a
cash lump sum at the same time the Company pays other executive bonuses for
calendar year 2011, but no later than March 15, 2012;
          (c) pay to the Executive $1,053,225 on the first business day
following the end of the six month period following the Termination Date;
          (d) provided that Executive elects to continue his and his family’s
medical and dental insurance under COBRA, pay Executive’s COBRA premium for the
lesser of eighteen (18) months following the Termination Date or the date on
which the Executive becomes ineligible for COBRA continuation coverage. The
Executive shall be responsible to reimburse the Company, on a monthly basis, for
an amount equal to the employee contribution that would be required of an
employee participating in the medical and dental insurance plan, as in effect
from time-to-time (the “Employee Contribution”). If, at the end of the eighteen
(18) month period, the Executive has not become eligible for coverage under the
healthcare insurance plan or another employer, the Company shall pay to the
Executive, on the first business day that is at least eighteen (18) months after
the Termination Date, in a single lump sum, an amount equal to six (6) times the
monthly premium for medical and dental insurance coverage providing
substantially the same benefits as the medical and dental insurance coverage
provided to the Executive and his family under COBRA as in effect at the end of
the eighteen (18) month period, less an amount equal to six (6) months of the
Employee Contribution. Provided that the Executive elects to convert the basic
life and disability insurance policies, the Company will pay the premiums for
those policies for a period of twenty-four (24) months following the Termination
Date. The Company will continue to provide any supplemental life or disability

2



--------------------------------------------------------------------------------



 



insurance benefit in effect as of the Effective Date for a period of twenty-four
(24) months following the Termination Date;
          (e) pay up to $20,000 as reimbursement for outplacement services, upon
the Executive’s presentation to the Company of proper documentation supporting
expenditures for outplacement services during the 18 months period following the
Termination Date;
          (f) reimburse the Executive up to $75,000 to defray the cost of
relocation expenses actually incurred by the Executive if the Executive
relocates from his present residence in WaterColor, Florida to a location more
than fifty (50) miles from WaterColor, Florida within twenty-four months
following the Termination Date. The Executive shall submit invoices and/or
receipts for all expenses for which he seeks reimbursement no later than the end
of the twenty-fifth month following the Termination Date, and the Company shall
reimburse the Executive for all reimburseable expenses up to $75,000 within ten
(10) business days of its receipt of invoices and/or receipts for the expenses
actually incurred. The reimburseable expenses shall include professional
packing, moving and temporary storage of household items and vehicles, closing
costs and commissions on the sale of the WaterColor residence, and closing costs
on the acquisition of a newly-acquired primary residence;
          (g) as of the Effective Date, (i) all of the Executive’s outstanding
stock options and restricted stock awards under the Company’s 1999 Stock
Incentive Plan, (ii) all of the Executive’s outstanding stock options and
restricted stock awards under the Company’s 2009 Equity Incentive Plan,
excluding the February 7, 2011 performance-vesting restricted stock award (the
“2011 Performance Award”), (iii) with respect to the 2011 Performance Award, the
greater of 22,613 shares (fifty (50) percent of the 2011 Performance Award) or
the number of shares described in Section 4(d)(ii) of Exhibit A to the 2011
Performance Award, and (iv) all of the Executive’s accrued benefits under the
Company’s Supplemental Executive Retirement Plan, shall all be fully vested and
non-forfeitable;
          (h) as of the Termination Date, to the extent that any of the
Executive’s stock option and restricted stock awards is not, and has not become,
fully vested and exercisable on or before such date, whether under the terms of
this Agreement or otherwise, the Executive shall be entitled to vesting, payment
and exercisability of the unvested or unexercised portion of such awards to the
fullest extent permitted under the terms of the governing stock plan and award
documents, as each is in effect on the Effective Date, that apply to award
recipients who have “retired”, taken “retirement”, or the equivalent, under such
awards. Any determination by the Board, its Compensation Committee or any other
person that the Executive has engaged in conduct that would cause the unvested
or unexercised portion of any such award to be forfeited prior to vesting or
exercise shall be subject to de novo review in accordance with Section 10.12 of
this Agreement;
          (i) establish a “rabbi trust” with an independent financial
institution as trustee, and fully fund such trust for the payments described in
Sections 3.2(a), 3.2(b), 3.2(c), and 3.2(f), as soon as practicable after the
Effective Date, but no later than March 1, 2011;

3



--------------------------------------------------------------------------------



 



          (j) promptly pay, or reimburse the Executive for, any and all legal
fees and disbursements incurred by him in connection with negotiating, entering
into, or implementing, the arrangements set forth in this Agreement, up to a
maximum amount of $150,000; provided, however, that “implementing” shall not
include any legal fees and disbursements incurred by the Executive in connection
with any claim arising out of or relating to this Agreement; and
          (k) If any payments to the Executive or on the Executive’s behalf
under this Section 3.2 are due prior to the expiration of the revocation period
of the releases described in Section 4.1 of this Agreement, such payments shall
be made on the first business day following the end of the revocation period;
provided, however, that if such payments are required to be made to a third
party, the Executive shall be responsible to make such payments in a timely
manner and the Executive will be reimbursed by the Company.
     3.3 Return of Payments. Anything in this Agreement to the contrary
notwithstanding, all payments and benefits to the Executive under
Sections 3.2(a) through (f) shall be returned to the Company promptly if (i) the
Executive willfully and materially breaches his obligations under Sections 5.1,
5.5, and 5.6 of this Agreement (the “Restrictions”) within two years after the
Termination Date, (ii) such breach of the Restrictions has not been cured on
20 days written notice from the Company to the Executive requesting cure, and
(iii) such uncured breach causes significant harm to the Company. In addition,
all payments and benefits to the Executive under Sections 3.2(a) through
(f) shall remain subject to recoupment by the Company to the extent required
under the Sarbanes-Oxley Act of 2002 and/or the Dodd-Frank Act.
4. Effect of Termination
     4.1 Mutual Release. The Executive shall execute and deliver to the Company
a general release of claims in the form attached hereto as Exhibit A (the “First
Mutual Release”) no sooner than the Effective Date and no later than the
twenty-first (21st) day after the Effective Date. The Executive shall also
execute and deliver to the Company a general release of claims in the form
attached hereto as Exhibit B (the “Second Mutual Release”) no sooner than the
Termination Date and no later than the twenty-first (21st) day after the
Termination Date. If the Executive fails to timely execute and deliver the First
Mutual Release or the Second Mutual Release, or if the Executive timely revokes
the First Mutual Release or the Second Mutual Release, the Company shall not be
obligated to provide any of the payments and/or benefits set forth in
Section 3.2(a) through (e). Any action required to be taken by the Executive in
this Section 4.1 shall be taken by the Executive’s executor(s) or legal
representative(s) in the case of the Executive’s death or legal incapacity. The
Company shall also execute and deliver to the Executive the First Mutual Release
on the Effective Date, and execute and deliver the Second Mutual Release no
sooner than the Termination Date and no later than the fifth (5th) day after the
Termination Date.
     4.2 Mutual Non-Disparagement. The Executive and the Company each agree that
they will not make any intentionally negative or disparaging comments about the
other, except as permitted under Section 4.4 of this Agreement.

4



--------------------------------------------------------------------------------



 



     4.3 Return of Property. On or before the Termination Date, the Executive
shall return to the Company all of the Company’s property of which he is in
possession, including, without limitation, any material and documentation that
constitutes Confidential Information, credit cards, computers, and keys.
     4.4 Permissible Disclosures and Retained Documents. Notwithstanding
anything in this Agreement or elsewhere to the contrary, nothing shall preclude:
          (a) the Executive or the Company from making truthful statements, or
from disclosing documents or information, (A) when required by applicable law,
regulation, order, or the like, (B) in connection with any proceeding to enforce
the terms of this Agreement, (C) in confidence to any professional for the
purpose of securing professional advice, or (D) in the case of the Executive, in
connection with performing his duties for the Company or its Affiliates, or
          (b) the Executive from retaining and using, both during and after the
Employment Period, his rolodex (and electronic equivalents); documents and
information relating to his personal entitlements and obligations; and his
personal files (to the extent that such files do not contain Confidential
Information).
     4.5 Company Arrangements. The Executive shall be entitled to any other or
additional benefits in accordance with the then-applicable terms of any
applicable plan, program, governance document, agreement, or arrangement of the
Company or any of its Affiliates (each a “Company Arrangement”; collectively,
“Company Arrangements”), such payments and benefits, if due as of the Effective
Date, to be provided within thirty (30) days thereafter and, if due after the
Effective Date, to be provided promptly when due. For avoidance of doubt,
payments due to the Executive under the Company’s Supplemental Executive
Retirement Plan shall be made at the time(s), and in the amount(s), required
under the Company’s Supplemental Executive Retirement Plan and the Executive’s
elections thereunder.
5. Executive’s Commitment to the Company
     5.1 Confidentiality. The Executive shall not, prior to and for two years
after the Termination Date (and for an indefinite period for Confidential
Information composed of trade secrets of the Company), disclose any Confidential
Information to any Person for any reason or purpose whatsoever, other than in
connection with the performance of the Executive’s duties under this Agreement.
The term “Confidential Information” shall mean all confidential information of
or relating to the Company and any of its Affiliates, including, without
limitation, financial information and data business plans and information
regarding prospects and opportunities, but does not include any information that
is or becomes public knowledge by means other than the Executive’s breach or
nonobservance of the Executive’s obligations described in this Section 5.1.
Notwithstanding the foregoing, the Executive may disclose such Confidential
Information as he may be legally required to do so on the advice of counsel in
connection with any legal or regulatory proceeding; provided, however, that the
Executive shall provide the Company with prior written notice of any such
required or potentially required disclosure and shall cooperate with the Company
and use his best efforts under such

5



--------------------------------------------------------------------------------



 



circumstances (at the Company’s sole expense) to obtain appropriate confidential
treatment of any such Confidential Information that may be so required to be
disclosed in connection with any such legal or regulatory proceeding.
     5.2 Litigation. The Executive agrees to cooperate fully with the Company,
or its assignee, and counsel for the Company, or its assignee, in any and all
matters involving litigation, administrative proceedings, arbitration or
governmental investigations. The Executive’s cooperation shall include being
reasonably available for, without limitation, interviews, depositions, and trial
testimony. To the extent that the Executive’s cooperation involves travel, the
Company or its assignee will reimburse the Executive for reasonable travel
expenses. To the extent that the Executive’s cooperation reasonably leads him to
incur out-of-pocket expenses, including without limitation, attorney’s fees, the
Company or its assignee will reimburse such expenses, provided they are
reasonably incurred and supported by reasonable documentation. The Executive
will make available, at the expense of the Company or its assignee, copies of
all documents and files reasonably requested by the Company in connection with
this duty of cooperation, excluding only those documents and files which are
subject to any attorney-client privilege work product doctrine, or other legal
protection from disclosure that is held solely by the Executive in his
individual capacity, as opposed to any privilege or legal protection from
disclosure held by the Company.
     5.3 Compliance with Securities Laws. The Executive agrees not to directly
or indirectly buy or sell the Company’s stock or other securities as long as he
possesses “material nonpublic information” as that term is defined by
interpretations of the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder. Without limiting the generality of the
foregoing, the Executive further agrees to abide by the Company’s insider
trading policy as in effect on the Effective Date until two business days after
the public release of the financial results for the first fiscal quarter of
fiscal year 2011.
     5.4 Other Positions. The Executive shall resign as of the Termination Date
from any administrative roles in any agreements sponsored by the Company and its
Affiliates and will execute all instruments and documents requested by the
Company to effectuate this and the termination of employment and of other duties
and positions as described in Section 2.1 of this Agreement.
     5.5 Non-Compete. The Executive agrees not to directly or indirectly compete
with the business of the Company and its successors and assigns for a period of
one year following the Termination Date. The term “not compete” as used herein
shall mean that the Executive shall not own, manage, operate, consult or be an
executive in any business or legal entity that is in the commercial, hotel
and/or residential real estate development business that competes with the
Company or any of its Affiliates anywhere in Florida or Georgia. Notwithstanding
the foregoing, the Executive may own up to 5% of any stock or security that is
publicly traded on any national securities exchange or other market system.
“Compete” shall be defined as engaging in commercial, hotel and/or residential
real estate development projects where total annual development costs for all
such projects in Florida and/or Georgia meet or exceed $50,000,000.

6



--------------------------------------------------------------------------------



 



The Company and the Executive acknowledge the reasonableness of this covenant
not to compete and the reasonableness of the geographic area and duration of
time which are a part of said covenant. This covenant not to compete is
contemplated to protect the Company’s legitimate business interests.
     5.6 Non-Solicitation. The Executive agrees, for a period of one year from
the Termination Date, that the Executive will not, without the prior written
approval of the Company, directly or indirectly: (i) solicit for hire any
employees of the Company or any Affiliate, or (ii) induce any employee of the
Company or any Affiliate to terminate their relationship with the Company or
Affiliate. The foregoing will not apply to individuals hired as a result of the
use of an independent employment agency (so long as the agency was not directed
to solicit a particular individual) or as a result of the use of a general
solicitation not specifically directed to the Company or its Affiliate’s
employees.
     5.7 Injunctive Relief. The Executive acknowledges and agrees that the
Company will have no adequate remedy at law, and would be irreparably harmed, if
the Executive breaches or threatens to breach any of the provisions of this
Section 5. The Executive agrees that the Company shall be entitled to equitable
and/or injunctive relief to prevent any breach or threatened breach of this
Section 5, and to specific performance of each of the terms of this Section 5 in
addition to any other legal or equitable remedies that the Company may have,
including those set forth in Section 3.3. The Executive further agrees that he
shall not, in any equity proceeding relating to the enforcement of the terms of
this Section 5, raise the defense that the Company has an adequate remedy at
law.
     5.8 Special Severability. The terms and provisions of this Section 5 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. Furthermore to the extent any term or provision of this Section 5
would be declared invalid due to its duration, geographic scope or other term,
it is the intent of the parties that the duration, geographic scope or other
term be reformed to conform to the fullest extent that would be enforceable, and
that the term or provision be so enforced.
6. Successors
     6.1 The Executive. This Agreement is personal to the Executive and, without
the prior written consent of the Company, shall not be assignable by the
Executive, other than by will or the laws of descent and distribution or as
described in this Section 6.1. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s heirs, beneficiaries and/or legal
representatives. The Executive shall be entitled, to the extent permitted under
applicable law and applicable Company Arrangements, to select and change a
beneficiary or beneficiaries to receive any compensation or benefit hereunder
following the Executive’s death by giving written notice thereof to the Company.
In the event of the Executive’s death or a judicial determination of his
incompetence, references in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary(ies), estate(s), executor(s) or
other legal representative(s).

7



--------------------------------------------------------------------------------



 



     6.2 The Company. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns.
     6.3 Successors. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place, and the Executive will consent to such successor’s assumption.
As used in this Agreement, “Company” shall mean the Company as previously
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law or otherwise.
7. Additional Payments
     7.1 Excise Tax Payments. Anything in this Agreement or any other Company
Arrangement to the contrary notwithstanding, to the extent that any payment,
distribution or acceleration of vesting to or for the benefit of the Executive,
whether paid, distributed or vested pursuant to this Agreement or otherwise (a
“Payment”), is or will be subject to the excise tax imposed by Section 4999 of
the Code, or any interest or penalties are incurred by the Executive with
respect to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), the
Executive shall be entitled to receive an additional payment (a “Gross-Up
Payment”) in an amount such that after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes and Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. The Company will attempt to
minimize any Excise Tax, provided however, that no such minimization attempts
shall include any acceleration of any payments, and provided further that if the
Payments result in an Excise Tax and reducing the Payments eliminates the Excise
Tax, then the Executive agrees to reduce the Payments (by up to 10%, and by
first reducing or eliminating the portion of the Payments which are payable in
cash and then by reducing non-cash Payments) until they do not trigger an Excise
Tax. If any Excise Tax would still exist after the aforementioned reduction in
the Payments, then there shall be no reduction in the Payments.
     7.2 Calculation of Gross-Up Payments. Subject to the provisions of
Section 7.3, all determinations required to be made under this Section 7,
including the amount of a Gross-Up Payment, shall be made by KPMG LLP or another
mutually agreeable nationally recognized accounting firm (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within fifteen (15) business days of (i) the Executive’s
notice to the Company of a claim by the Internal Revenue Service that, if
successful, would require the payment by the Company of a Gross-Up Payment,
(ii) the Company’s reporting or withholding for the Excise Tax, or (iii) such
earlier or later time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. As a result of the
uncertainty in the application of Section 4999 of the Code at the time of a
determination

8



--------------------------------------------------------------------------------



 



by the Accounting Firm hereunder, it is possible that Gross-Up Payments which
will not have been made by the Company should have been made (“Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts (or does not pursue) its remedies pursuant to
Section 7.3 and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive.
     7.3 Contested Payments. The Parties agree that, based upon the facts
presently known to them, they believe no Excise Tax is payable by the Executive
based on this Agreement or any other Company Arrangement. The Executive shall
notify the Company in writing of any claim by the Internal Revenue Service that,
if successful, would require the payment by the Company of a Gross-Up Payment.
Such notification shall be given as soon as practicable but not later than 20
business days after the Executive knows of such claim and shall apprise the
Company of the nature of such claim and the date on which such claim is
requested to be paid. The Executive shall not pay such claim prior to the
expiration of the 30-day period following the date on which it gives such notice
to the Company (or such shorter period ending on the date that any payment of
taxes with respect to such claim is due). If the Company notifies the Executive
in writing prior to the expiration of such period that it desires to contest
such claim, the Executive shall:
          (a) give the Company any information reasonably requested by the
Company relating to such claim;
          (b) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company;
          (c) cooperate with the Company in good faith in order effectively to
contest such claim; and
          (d) permit the Company to participate in any proceedings relating to
such Claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 7.3, the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and the Executive agrees to prosecute such contest to
a determination before any administrative tribunal, in a court of initial
jurisdiction and in one

9



--------------------------------------------------------------------------------



 



or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis, and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax, including interest or
penalties with respect thereto, imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority. In
the event that the Company elects to, or directs the Executive to, contest any
claim by the Internal Revenue Service that, if successful, would require payment
by the Company of the Gross-Up Payment under this Section 7, then in no event
shall the Executive be entitled to the payment of such Gross-Up Payment until
such claim and all administrative appeals, proceedings, hearings and conferences
before any agency, tribunal, court, or taxing authority, including, but not
limited to, the Internal Revenue Service, in respect of such claim have been
exhausted.
     7.4 Refunds. If, after the receipt by the Executive of an amount advanced
by the Company pursuant to Section 7.3, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Company’s complying with the requirements of Section 7.3) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 7.3, a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial of refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.
     7.5 Payment of Gross-Up Payments. Notwithstanding any provision of this
Agreement to the contrary, any Gross-Up Payment due to the Executive under this
Agreement shall not be made until the Termination Date. The Executive shall be
paid the Gross-Up Payment due to him under this Agreement, if any, in a single
sum, within five days after the later of (i) the expiration of the 30-day period
following the date on which Executive provided notice to the Company of a claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment, (ii) the date on which the Company has
exhausted, abandoned or resolved all administrative appeals, proceedings,
hearings and conferences in which the claim was or could be contested, or
(iii) the Company’s reporting or withholding for the Excise Tax, subject to
Section 7.6 below. All Gross-Up Payments by the Company to the Executive under
this Agreement shall be paid in any event no later than the last day of the
Executive’s taxable year following the taxable year in which the Executive
remits the taxes to which a payment to the Executive by the Company relates.

10



--------------------------------------------------------------------------------



 



     7.6 Code Section 409A
          (a) This Agreement and the amounts payable hereunder are intended to
qualify for an exemption from, or alternatively to comply with the requirements
of, Section 409A of the Code, and shall be interpreted in accordance with such
intent. Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute “deferred compensation” for purposes of
Section 409A of the Code would otherwise be payable or distributable under this
Agreement or otherwise by reason of the Executive’s separation from service,
then if and to the extent necessary to comply with Code Section 409A (i) if the
payment or distribution of such amount or benefit is payable in a lump sum, such
payment or distribution will be delayed until the first day following the
six-month anniversary of the Executive’s termination of service, and (ii) if the
payment or distribution of such amount or benefit is payable over time, the
amount that would otherwise be payable during the six-month period immediately
following the Executive’s termination of service will be accumulated and paid to
the Executive, without interest, on the first day following the six-month
anniversary of the Executive’s termination of service (or, if earlier, the date
of his death), whereupon the normal payment schedule will resume.
          (b) With respect to the continuation of medical coverage after the
Termination Date, if deemed necessary or advisable to secure an exemption from
Code Section 409A, the Company shall impute income to the Executive for such
medical coverage through the period that ends on the earlier of (i) the end of
the Company’s obligation to provide such coverage, or (ii) December 31 of the
second calendar year following the year in which the Termination Date occurs.
Immediately prior to such December 31 deadline, the Company shall satisfy its
remaining obligation under the Agreement, if any, with respect to such medical
coverage by paying to the Executive a lump sum in cash equal to the estimated
present value of such remaining coverage, based on the Company’s COBRA rates as
then in effect, and such payment shall be imputed as income to the Executive.
          (c) The payment of each amount payable under this Agreement shall be
deemed a separate “payment” for purposes of Section 409A of the Code.
8. Full Settlement; Mitigation
     The Company’s obligation to make the payments provided for in, and
otherwise to perform its obligations under, this Agreement shall not be affected
by any set-off, counter-claim, recoupment, defense or other claim, right or
action that the Company may have against the Executive or others other than a
claim, right or action for fraud after the individual is judicially determined
to have committed such action. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment.
9. Indemnification

11



--------------------------------------------------------------------------------



 



     9.1 Indemnification. If the Executive is made a party, is threatened to be
made a party, or reasonably anticipates being made a party, to any proceeding by
reason of the fact that he is or was a director, officer, member, employee,
agent, manager, trustee, consultant or representative of the Company or any of
its Affiliates or is or was serving at the request of the Company or any of its
Affiliates, or in connection with his service hereunder, as a director, officer,
member, employee, agent, manager, trustee, consultant or representative of
another Person, or if any claim is made, is threatened to be made, or is
reasonably anticipated to be made, that arises out of or relates to the
Executive’s service in any of the foregoing capacities, then the Executive shall
promptly be indemnified and held harmless, to the fullest extent permitted by
law with respect to him individually, against any and all costs, expenses,
liabilities and losses (including, without limitation, attorneys’ and other
professional fees and charges, judgments, interest, expenses of investigation,
penalties, fines, ERISA excise taxes or penalties and amounts paid or to be paid
in settlement, incurred or suffered by the Executive in connection therewith or
in connection with seeking to enforce his rights under this Section 9.1, and
such indemnification shall continue even after the Effective Date and shall
inure to the benefit of the Executive’s heirs, executors and administrators. The
Executive shall be entitled to prompt advancement of any and all costs and
expenses (including, without limitation, attorneys’ and other professional fees
and charges) incurred by him personally in connection with any such proceeding
or claim, or in connection with seeking to enforce his rights under this
Section 9.1, to the fullest extent permitted by law with respect to him
individually, any such advancement to be made within fifteen (15) days after the
Executive gives written notice, supported by reasonable documentation,
requesting such advancement. Such notice shall include an undertaking by the
Executive to repay the amount advanced if he is ultimately determined not to be
entitled to indemnification against such costs and expenses. Nothing in this
Agreement shall operate to limit or extinguish any right to indemnification,
advancement of expenses, or contribution that the Executive would otherwise have
(including, without limitation, by agreement or under applicable law). For the
avoidance of doubt, the provisions of this Section 9.1 shall not apply to any
claim by or against the Executive arising out of or relating to this Agreement,
other than an action by the Executive to enforce his right under this
Section 9.1 or an action by the Company seeking declaratory relief concerning
its duties under this Section 9.1.
     9.2 Liability Insurance. For at least six (6) years after the Termination
Date, the Executive shall be entitled to officers’ and directors’ liability
insurance coverage that is no less favorable to the Executive in any respect
than (x) the coverage then provided to other directors and officers of the
Company (as such coverage may be amended from time to time for such directors
and officers) and (y) the coverage in effect for the Executive as of the
Effective Date.
10. Miscellaneous
     10.1 Applicable Law. This Agreement shall, to the extent not superseded by
federal law, be governed by and construed in accordance with the laws of the
State of Florida, without regard to principles of conflict of laws.

12



--------------------------------------------------------------------------------



 



     10.2 Amendments/Waiver. This Agreement may not be amended, waived, or
modified otherwise than by a written agreement that specifies the provision of
this Agreement being amended, waived or modified, and that is executed by the
parties to this Agreement or their respective successors and legal
representatives. No waiver by either party to this Agreement of any breach of
any term, provision or condition of this Agreement by the other party shall be
deemed a waiver of a similar or dissimilar condition or provision at the same
time, or any prior or subsequent time.
     10.3 Inconsistencies. In the event of any inconsistency between any
provision of this Agreement and any provision of any other Company Arrangement,
the provisions of this Agreement shall, to the extent more favorable to the
Executive, control unless the Executive otherwise agrees in a signed writing
that expressly refers to the provision of this Agreement whose control he is
waiving.
     10.4 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given when received by hand-delivery to the other
party, by overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed, addressed as follows:
If to the Executive:
Wm. Britton Greene
At the Executive’s principal residence
as set forth in the Company’s records.
With a copy to:
Morrison Cohen LLP
909 Third Avenue, 27th Floor
New York, NY 10022
Attn: Robert M. Sedgwick, Esq.
If to the Company:
The Compensation Committee of the Board of Directors of The St. Joe Company
c/o The St. Joe Company
133 South WaterSound Parkway
WaterSound, FL 32413
With a copy to:
Latham & Watkins LLP
355 S. Grand Ave.
Los Angeles, CA 90071-1560
Attn: James D.C. Barrall

13



--------------------------------------------------------------------------------



 



or to such other addresses as either party furnishes to the other in writing in
accordance with this Section 10.4. Notices and communications shall be effective
when actually received by the addressee.
     10.5 Withholding. The Company may withhold from any amounts payable under
this Agreement such taxes as shall be required to be withheld pursuant to any
applicable law or regulation.
     10.6 Strict Compliance. The Executive’s or Company’s failure to insist upon
strict compliance with any provisions of, or to assert, any right under, this
Agreement shall not be deemed to be a waiver of such provision or right or of
any other provision of or right under this Agreement.
     10.7 Enforceability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any portion or provision of this Agreement shall
to any extent be declared illegal or unenforceable by an arbitrator or a court
of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.
     10.8 Captions: Counterparts. The captions of this Agreement are for
convenience of reference only, are not part of the terms of this Agreement and
shall have no force or effect in the application or interpretation thereof. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and said counterparts shall constitute but one and the same
instrument. Signatures delivered by facsimile (including, without limitation, by
“pdf”) shall be deemed effective for all purposes.
     10.9 Entire Agreement. This Agreement contains the entire agreement between
the parties to this Agreement concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.
Specifically this Agreement replaces and supersedes in its entirety any prior
employment and/or severance agreement between the Company and the Executive, but
it does not replace any obligation of the Company or its Affiliates that is
preserved under this Agreement.
     10.10 Survivorship. The obligations of the Company and the Executive under
this Agreement shall survive the Termination Date.
     10.11 Assignment. Except as provided in Section 6.1, the rights and
benefits of the Executive under this Agreement may not be anticipated, assigned,
alienated or subject to the attachment, garnishment, levy, execution or other
legal or equitable process except as required by law. Any attempt by the
Executive to so anticipate, alienate, assign, sell, transfer, pledge, encumber
or charge the same shall be void.

14



--------------------------------------------------------------------------------



 



     10.12 Arbitration. Any claim arising out of or relating to this Agreement,
any other agreement between the Executive and the Company or its Affiliates, any
Company Arrangement, the Executive’s employment with the Company, or the
termination thereof (collectively, “Covered Claims”) shall (except to the extent
otherwise provided in Section 5.7 with respect to certain requests for
injunctive relief) be resolved by binding confidential arbitration, to be held
in Panama City, Florida, in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect and this Section 10.12.
Judgment upon the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof. The Executive shall be entitled to prompt
advancement of any and all costs and expenses (including, without limitation,
attorneys’ fees and other professional fees and charges) incurred by him in
connection with any such Covered Claim, or in connection with seeking to enforce
his rights under this Section 10.12. Any such advancement to be made within
15 days after the Executive gives written notice, supported by reasonable
documentation, requesting such advancement; provided, however, that to the
extent that it is determined through arbitration that the Executive’s claims
were frivolous and without reasonable basis, the Executive shall promptly
reimburse the Company for all costs and expenses advanced to the Executive in
respect of such Covered Claim. Pending the resolution of any Covered Claim, the
Executive (and his beneficiaries) shall continue to receive all payments and
benefits due under this Agreement or otherwise, except to the extent that the
arbitrator(s) otherwise provide.

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant
to the authorization of its Board, the Company has caused this Agreement to be
executed in its name and on its behalf by a duly authorized officer, as of the
date set forth above.

         
THE ST. JOE COMPANY
      EXECUTIVE
/s/ Hugh M. Durden
       /s/ Wm. Britton Greene
 
       
Name: Hugh M. Durden
      Wm. Britton Greene
Title: Chairman of the Board
       

16



--------------------------------------------------------------------------------



 



Exhibit A
FIRST MUTUAL RELEASE
1. Release by the Executive. In consideration of the payments and benefits to be
made under Sections 3.2(a) through (f) of the Separation Agreement (the
“Agreement”) dated as of February 25, 2011 between The St. Joe Company (the
“Company”) and Wm. Britton Greene (the “Executive”), with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns (the “Executive Parties”), the Executive does hereby release, remise,
acquit and forever discharge the Company and each of its subsidiaries (the
“Company Affiliated Group”), their present and former officers, directors,
executives, agents, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing, but specifically excluding Bruce R. Berkowitz, Charles Fernandez,
Fairholme Capital Management, LLC, and Fairholme Funds, Inc. (collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any of the Company Released Parties in any capacity,
including, without limitation, any and all claims (i) arising out of or in any
way connected with the Executive’s service to any member of the Company
Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Executive Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act (“ADEA”),
the Florida Law Against Discrimination and any and all claims under any
whistleblower laws or whistleblower provisions of other laws excepting only:
     (a) rights of the Executive provided under or preserved by this First
Mutual Release and the Agreement;
     (b) rights of the Executive relating to equity awards and shares held by
the Executive as of the Termination Date (as defined in the Agreement);
     (c) the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;

17



--------------------------------------------------------------------------------



 



     (d) rights to indemnification the Executive may have
          (i) under applicable corporate law or the Agreement,
          (ii) under the by-laws or certificate of incorporation of any Company
Released Party, or
          (iii) as an insured under any director’s and officer’s liability
insurance policy now or previously in force;
     (e) claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other similar employee benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Termination Date in accordance with applicable Company
policy; and
     (f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the Termination Date pursuant to applicable Company policy.
     (g) To the extent that this Section 1 is not enforceable against any of the
Executive Parties, the Executive agrees to promptly indemnify and hold the
Company harmless from any liability, costs or obligations with respect to any
claims (including, without limitation, any attorney fees or other charges
incurred in defending any such claims).
2. Release by Company.
     (a) The Company, on its own behalf and on behalf of each of the other
Company Released Parties, hereby releases the Executive Parties from any and all
claims that the Company Released Parties had or may ever have against the
Executive Parties from the beginning of time and up to and including the date
that Company has executed, and delivered, this Release.
     (b) Notwithstanding the foregoing, the release granted under Section 2(a)
specifically excludes (i) the violation of any federal, state or local statutory
and/or public policy right or entitlement that, by applicable law, is not
waivable; (ii) any claim based on willful misconduct by the Executive (with
willful misconduct defined in this context to mean misconduct that is known by
the Executive not to be in the interest of the Company); (iii) any claim for
breach of this First Mutual Release or the Agreement by the Executive; (iv) any
personal charges of the Executive on any Company credit card account; (v) the
Company’s right to recoup payments to the Executive, to the extent required
under the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Act; and (vi) any
wrongful act or omission occurring after the date that the Company has executed,
and delivered, this First Mutual Release.
     (c) To the extent that this Section 2 is not enforceable against any
Company Released Party, the Company agrees to promptly indemnify and hold the
Executive harmless from any liability, costs or obligations with respect to any
claims (including, without limitation, any attorney fees or other charges
incurred in defending any such claims) released by this Release.

18



--------------------------------------------------------------------------------



 



3. No Admissions. The Company and the Executive acknowledge and agree that the
releases provided in Section 1 and 2 are not to be construed in any way as an
admission of any liability whatsoever by any Company Released Party or by the
Executive, any such liability being expressly denied.
4. Application to all Forms of Relief. This First Mutual Release applies to any
relief for released claims no matter how called, including, without limitation,
wages, back pay, front pay, compensatory damages, liquidated damages, punitive
damages for pain or suffering, costs and attorney’s fees and expenses.
5. Specific Waiver. The Executive specifically acknowledges that his or her
acceptance of the terms of this First Mutual Release is, among other things, a
specific waiver of his or her right, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Executive is not permitted to waive.
6. No Complaints or Other Claims. The Executive acknowledges and agrees that he
has not, with respect to any transaction or state of facts existing prior to the
date hereof, filed any complaints, charges or lawsuits against any Company
Released Party with any governmental agency, court or tribunal.
7. Voluntariness. The Executive agrees that he is relying solely upon his own
judgment; that the Executive is over 18 years of age and is legally competent to
sign this First Mutual Release; that the Executive is signing this First Mutual
Release of his own free will; that the Executive has read and understood the
First Mutual Release before signing it; and that the Executive is signing this
First Mutual Release in exchange for consideration that he believes is
satisfactory and adequate.
8. Legal Counsel. The Executive acknowledges that he has been informed of the
right to consult with legal counsel of his choice and has done so.
9. Complete Agreement/Severability. This First Mutual Release together with the
Agreement constitutes the complete and final agreement between the parties and
supersedes and replaces all prior or contemporaneous agreements, negotiations,
or discussions relating to the subject matter of this First Mutual Release. All
provisions and portions of this First Mutual Release are severable. If any
provision or portion of this First Mutual Release or the application of any
provision or portion of the First Mutual Release shall be determined to be
invalid or unenforceable to any extent or for any reason, all other provisions
and portions of this First Mutual Release shall remain in full force and shall
continue to be enforceable to the fullest and greatest extent permitted by law.

19



--------------------------------------------------------------------------------



 



10. Acceptance. The Executive acknowledges that he has been given a period of
twenty-one (21) days within which to consider this First Mutual Release, unless
applicable law requires a longer period, in which case the Executive shall be
advised of such longer period and such longer period shall apply. The Executive
may accept this First Mutual Release at, any time within this period of time by
signing the First Mutual Release and returning it to the Company, and if he
signs this agreement prior to the expiration of the twenty-one (21) day period,
he waives the balance of that period. This First Mutual Release shall also
become null and void if not countersigned by the Company, and delivered to the
Executive, no later than the Termination Date (as defined in the Agreement).
11. Revocability. This First Mutual Release shall not become irrevocable as
against the Executive until seven (7) calendar days after the Executive signs
it. The Executive may revoke his acceptance of this First Mutual Release at any
time within that seven (7) calendar day period by sending written notice to the
Company. Such notice must be received by the Company within the seven calendar
day period, in order to be effective and, if so received, would void this First
Mutual Release for all purposes.
12. Governing Law. Except for issues or matters as to which federal law is
applicable, this First Mutual Release shall be governed by and construed and
enforced in accordance with the laws of the State of Florida without giving
effect to the conflicts of law principles thereof.
[Signature Page to Follow]

20



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this First Mutual Release by signing and
dating this release and returning it to the Company. A duplicate of this release
is enclosed for your records. This First Mutual Release may also be executed in
several counterparts, each of which shall be deemed an original and said
counterparts shall constitute but one and the same instrument. Signatures
delivered by facsimile by either parties (including, without limitation, by
“pdf”) shall be effective for all purposes.
ACCEPTED AND AGREED:
    /s/ Wm. Britton Greene                             
Wm. Britton Greene
Date:  2/25/11                                    
The St. Joe Company
By: /s/ Hugh M. Durden                           
Name: Hugh M. Durden
Title: Chairman
Date: Feb 28, 2011                            

21



--------------------------------------------------------------------------------



 



Exhibit B
SECOND MUTUAL RELEASE
1. Release by the Executive. In consideration of the payments and benefits to be
made under Sections 3.2(a) through (f) of the Separation Agreement (the
“Agreement”) dated as of February 25, 2011 between The St. Joe Company (the
“Company”) and Wm. Britton Greene (the “Executive”), with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns (the “Executive Parties”), the Executive does hereby release, remise,
acquit and forever discharge the Company and each of its subsidiaries (the
“Company Affiliated Group”), their present and former officers, directors,
executives, agents, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing, but specifically excluding Bruce R. Berkowitz, Charles Fernandez,
Fairholme Capital Management, LLC, and Fairholme Funds, Inc. (collectively, the
“Company Released Parties”), of and from any and all claims, actions, causes of
action, complaints, charges, demands, rights, damages, debts, sums of money,
accounts, financial obligations, suits, expenses, attorneys’ fees and
liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, against any of the Company Released Parties in any capacity,
including, without limitation, any and all claims (i) arising out of or in any
way connected with the Executive’s service to any member of the Company
Affiliated Group (or the predecessors thereof) in any capacity, or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning unlawful and unfair labor and employment
practices), any and all claims based on the Executive Retirement Income Security
Act of 1974 (“ERISA”), any and all claims arising under the civil rights laws of
any federal, state or local jurisdiction, including, without limitation, Title
VII of the Civil Rights Act of 1964 (“Title VII”), the Americans with
Disabilities Act (“ADA”), Sections 503 and 504 of the Rehabilitation Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act (“ADEA”),
the Florida Law Against Discrimination and any and all claims under any
whistleblower laws or whistleblower provisions of other laws excepting only:
     (a) rights of the Executive provided under or preserved by this Second
Mutual Release and the Agreement;
     (b) rights of the Executive relating to equity awards and shares held by
the Executive as of the Termination Date (as defined in the Agreement);
     (c) the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;

22



--------------------------------------------------------------------------------



 



     (d) rights to indemnification the Executive may have
          (i) under applicable corporate law or the Agreement,
          (ii) under the by-laws or certificate of incorporation of any Company
Released Party, or
          (iii) as an insured under any director’s and officer’s liability
insurance policy now or previously in force;
     (e) claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other similar employee benefit plan or
arrangement of the Company Affiliated Group and (ii) for earned but unused
vacation pay through the Termination Date in accordance with applicable Company
policy; and
     (f) claims for the reimbursement of unreimbursed business expenses incurred
prior to the Termination Date pursuant to applicable Company policy.
     (g) To the extent that this Section 1 is not enforceable against any of the
Executive Parties, the Executive agrees to promptly indemnify and hold the
Company harmless from any liability, costs or obligations with respect to any
claims (including, without limitation, any attorney fees or other charges
incurred in defending any such claims).
2. Release by Company.
     (a) The Company, on its own behalf and on behalf of each of the other
Company Released Parties, hereby releases the Executive Parties from any and all
claims that the Company Released Parties had or may ever have against the
Executive Parties from the beginning of time and up to and including the date
that Company has executed, and delivered, this Release.
     (b) Notwithstanding the foregoing, the release granted under Section 2(a)
specifically excludes (i) the violation of any federal, state or local statutory
and/or public policy right or entitlement that, by applicable law, is not
waivable; (ii) any claim based on willful misconduct by the Executive (with
willful misconduct defined in this context to mean misconduct that is known by
the Executive not to be in the interest of the Company); (iii) any claim for
breach of this Second Mutual Release or the Agreement by the Executive; (iv) any
personal charges of the Executive on any Company credit card account; (v) the
Company’s right to recoup payments to the Executive, to the extent required
under the Sarbanes-Oxley Act of 2002 and the Dodd-Frank Act; and (vi) any
wrongful act or omission occurring after the date that the Company has executed,
and delivered, this Second Mutual Release.
     (c) To the extent that this Section 2 is not enforceable against any
Company Released Party, the Company agrees to promptly indemnify and hold the
Executive harmless from any liability, costs or obligations with respect to any
claims (including, without limitation, any attorney fees or other charges
incurred in defending any such claims) released by this Release.

23



--------------------------------------------------------------------------------



 



3. No Admissions. The Company and the Executive acknowledge and agree that the
releases provided in Section 1 and 2 are not to be construed in any way as an
admission of any liability whatsoever by any Company Released Party or by the
Executive, any such liability being expressly denied.
4. Application to all Forms of Relief. This Second Mutual Release applies to any
relief for released claims no matter how called, including, without limitation,
wages, back pay, front pay, compensatory damages, liquidated damages, punitive
damages for pain or suffering, costs and attorney’s fees and expenses.
5. Specific Waiver. The Executive specifically acknowledges that his or her
acceptance of the terms of this Second Mutual Release is, among other things, a
specific waiver of his or her right, claims and causes of action under Title
VII, ADEA, ADA and any state or local law or regulation in respect of
discrimination of any kind; provided, however, that nothing herein shall be
deemed, nor does anything herein purport, to be a waiver of any right or claim
or cause of action which by law the Executive is not permitted to waive.
6. No Complaints or Other Claims. The Executive acknowledges and agrees that he
has not, with respect to any transaction or state of facts existing prior to the
date hereof, filed any complaints, charges or lawsuits against any Company
Released Party with any governmental agency, court or tribunal.
7. Voluntariness. The Executive agrees that he is relying solely upon his own
judgment; that the Executive is over 18 years of age and is legally competent to
sign this Second Mutual Release; that the Executive is signing this Second
Mutual Release of his own free will; that the Executive has read and understood
the Second Mutual Release before signing it; and that the Executive is signing
this Second Mutual Release in exchange for consideration that he believes is
satisfactory and adequate.
8. Legal Counsel. The Executive acknowledges that he has been informed of the
right to consult with legal counsel of his choice and has done so.
9. Complete Agreement/Severability. This Second Mutual Release together with the
Agreement constitutes the complete and final agreement between the parties and
supersedes and replaces all prior or contemporaneous agreements, negotiations,
or discussions relating to the subject matter of this Second Mutual Release. All
provisions and portions of this Second Mutual Release are severable. If any
provision or portion of this Second Mutual Release or the application of any
provision or portion of the Second Mutual Release shall be determined to be
invalid or unenforceable to any extent or for any reason, all other provisions
and portions of this Second Mutual Release shall remain in full force and shall
continue to be enforceable to the fullest and greatest extent permitted by law.

24



--------------------------------------------------------------------------------



 



10. Acceptance. The Executive acknowledges that he has been given a period of
twenty-one (21) days within which to consider this Second Mutual Release, unless
applicable law requires a longer period, in which case the Executive shall be
advised of such longer period and such longer period shall apply. The Executive
may accept this Second Mutual Release at, any time within this period of time by
signing the Second Mutual Release and returning it to the Company, and if he
signs this agreement prior to the expiration of the twenty-one (21) day period,
he waives the balance of that period. This Second Mutual Release shall also
become null and void if not countersigned by the Company, and delivered to the
Executive, no later than the Termination Date (as defined in the Agreement).
11. Revocability. This Second Mutual Release shall not become irrevocable as
against the Executive until seven (7) calendar days after the Executive signs
it. The Executive may revoke his acceptance of this Second Mutual Release at any
time within that seven (7) calendar day period by sending written notice to the
Company. Such notice must be received by the Company within the seven calendar
day period, in order to be effective and, if so received, would void this Second
Mutual Release for all purposes.
12. Governing Law. Except for issues or matters as to which federal law is
applicable, this Second Mutual Release shall be governed by and construed and
enforced in accordance with the laws of the State of Florida without giving
effect to the conflicts of law principles thereof.
[Signature Page To Follow]

25



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this Second Mutual Release by signing and
dating this release and returning it to the Company. A duplicate of this release
is enclosed for your records. This Second Mutual Release may also be executed in
several counterparts, each of which shall be deemed an original and said
counterparts shall constitute but one and the same instrument. Signatures
delivered by facsimile by either parties (including, without limitation, by
“pdf”) shall be effective for all purposes.
ACCEPTED AND AGREED:
__________________________________
Wm. Britton Greene
Date: _____________________
The St. Joe Company
By: ______________________________
Name:
Title:
Date: _____________________

26